


Exhibit 10.4

 

AMENDMENT TO AMENDED AND RESTATED BUSINESS MANAGEMENT AGREEMENT

 

This AMENDMENT TO AMENDED AND RESTATED BUSINESS MANAGEMENT AGREEMENT, dated as
of March 12, 2012 (the “Amendment”), by and between CommonWealth REIT, a
Maryland real estate investment trust (the “Company”) and Reit Management &
Research LLC, a Delaware limited liability company (the “Manager”).

 

WHEREAS, the Company and the Manager are parties to an Amended and Restated
Business Management Agreement, dated as of November 1, 2011 (the “Business
Management Agreement”); and

 

WHEREAS, the Company and the Manager wish to amend certain provisions of the
Business Management Agreement as further provided in this Amendment;

 

NOW, THEREFORE, in consideration of the mutual agreements herein set forth, the
parties hereto agree as follows:

 

1.                                       The definition of “Annual Average
Invested Capital” in Clause (c)(ii) of Section 10 is hereby amended to delete
the reference to “the Company’s former subsidiary” included therein and replace
it with “the Company’s former wholly owned subsidiaries” and to add immediately
after the reference to “Government Properties Income Trust (“GOV”)” included
therein the following language: “and, with respect to periods following the
completion of the initial public offering of common shares of beneficial
interest of Select Income REIT (the “SIR IPO”), Select Income REIT (“SIR”)”.

 

2.                                       The definition of “FFO Per Share” in
Clause (c)(iii) of Section 10 is hereby amended to (1) add immediately preceding
the reference to “including the Company’s pro rata share of the funds from
operations” in subclause (x) a reference to subpart “(A)”; (2) delete the
current reference to subpart “(A)” in subclause (x) that immediately precedes
the “any unconsolidated subsidiary” reference and replace it with a reference to
subpart “(I)”; (3) delete the current reference to subpart “(B)” in subclause
(x) that immediately precedes the reference to “any entity for which the Company
accounts by the equity method of accounting” and replace it with a reference to
subpart “(II)”; (4) add immediately preceding the reference to “but not
including (C) any income, loss or funds from operations,” in subclause (x) a
reference to subpart “(B)” and delete the reference to subpart “(C)” included
therein; (5) add in immediately after the reference to “equity investment in
GOV” in new subpart (B) of subclause (x) the following language: “or, with
respect to periods following the completion of the SIR IPO, SIR”; (6) add
immediately after the reference to “Common Shares outstanding on a fully diluted
basis during such fiscal year” in subclause (y) the following language: “,
provided that, for purposes of determining the Incentive Fee, FFO Per Share
shall not include any income, loss or funds from operations for the Company’s
2011 and 2012 fiscal years that are attributable to the assets contributed to
SIR or its subsidiaries by the Company or its subsidiaries prior to the
completion of the SIR IPO”; and (7) delete the references to

 

--------------------------------------------------------------------------------


 

“preferred shares” in new subpart (B) of subclause (x) and replace such
references with “preferred share”.

 

3.                                       The last sentence of clause (c) of
Section 10 is hereby amended to delete the reference to “shall not constitute a
subsidiary of the Company or its subsidiaries” included therein and replace it
with the following language: “and, with respect to periods following the
completion of the SIR IPO, SIR and its subsidiaries, shall not be considered to
be subsidiaries of the Company or the Company’s subsidiaries”.

 

4.                                       The first sentence of clause (a) of
Section 13 is hereby replaced in its entirety to read as follows:

 

Subject to the Company’s Declaration of Trust and Bylaws, the Company hereby
agrees with the Manager that if the Company or any of its subsidiaries
determines to offer, directly or indirectly, for sale or other disposition
arrangement (each a “Sale”) any real property that, at such time, is of a type
within a principal investment focus of another real estate investment trust to
which the Manager at such time provides business management or property
management services (such other company, a “RMR Managed Company”), then prior to
offering such real property for Sale to any other person, the Company shall
provide notice of such proposed Sale to such RMR Managed Company, describing
such proposed Sale in sufficient detail (including expected pricing, payment or
lease terms, closing date and other material terms) and offering such RMR
Managed Company the right to purchase or lease such real property, and shall
negotiate in good faith with such RMR Managed Company for such purchase or
lease.

 

5.                                       The parenthetical in the third sentence
of Section 17 is hereby replaced in its entirety to read as follows:

 

(including, as of the date of this Agreement, Hospitality Properties Trust, GOV,
Senior Housing Properties Trust, SIR, Five Star Quality Care, Inc. and
TravelCenters of America LLC)

 

6.                                       The reference in Section 21 to HRPT
Properties Trust is hereby replaced with COMMONWEALTH REIT.

 

7.                                       This Amendment shall be effective as of
the day and year first written above.  Except as amended hereby, and as so
amended, the Business Management Agreement shall remain in full force and effect
and shall be otherwise unaffected hereby.

 

8.                                       The provisions of this Amendment shall
be governed by and construed in accordance with the laws of the Commonwealth of
Massachusetts.

 

9.                                       This Amendment may be executed in
separate counterparts, each of such counterparts shall for all purposes be
deemed to be an original and all such counterparts shall together constitute but
one and the same instrument.

 

2

--------------------------------------------------------------------------------


 

[Signature Page to Follow]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to Amended and
Restated Business Management Agreement to be executed by their duly authorized
officers, under seal, as of the day and year first above written.

 

 

 

COMMONWEALTH REIT

 

 

 

 

 

By:

/s/ John C. Popeo

 

Name: John C. Popeo

 

Title: Treasurer and Chief Financial Officer

 

 

 

 

 

REIT MANAGEMENT & RESEARCH LLC

 

 

 

 

 

By:

/s/ Adam D. Portnoy

 

Name: Adam D. Portnoy

 

Title: President

 

--------------------------------------------------------------------------------
